NO. 12-14-00252-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                      §

PERCY FROMAN,                                               §   ORIGINAL PROCEEDING

RELATOR                                                     §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Relator, Percy Froman, requests a writ of mandamus directing the trial court to forward
his postconviction application for writ of habeas corpus to the court of criminal appeals. The
court of criminal appeals has recently reiterated that because it has exclusive Article 11.07
jurisdiction, an intermediate appellate court has no jurisdiction to rule on matters pertaining to a
pending Article 11.07 application. See Padieu v. Court of Appeals of Tex., Fifth Dist., 392
S.W.3d 115, 117-18 (Tex. Crim. App. 2013); see also TEX. CODE CRIM. PROC. ANN. art. 11.07
(West Supp. 2014).          Relator asserts that the trial court received his habeas application on
October 29, 2013. Therefore, his complaint relates to a pending Article 11.07 application.
Consequently, we have no jurisdiction to address the merits of his complaint. See Padieu, 392
S.W.3d at 117-18. Accordingly, we dismiss Relator’s petition for writ of mandamus.
Opinion delivered October 8, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 8, 2014


                                        NO. 12-14-00252-CR


                                     PERCY FROMAN,
                                          Relator
                                            V.
                                 HON. CHRISTI J. KENNEDY,
                                        Respondent


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by PERCY FROMAN on September 2, 2014, and the same having been duly considered,
because it is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DISMISSED.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.